JBooKes, J.:
This is an appeal by the plaintiff from a judgment dismissing the ■complaint as to the defendant Saunders.
The action was partition. The plaintiff claimed title to an undivided part of the premises as heir-at-law of Stephen Post and Abigail E. Post, the former of whom died June, 1879, and the latter in September of the same year.
The defendant Saunders claimed title as sole owner of the entire estate, as purchaser on a statutory foreclosure of a mortgage made by Stephen and Abigail E. Post. The foreclosure proceeding was commenced in January, 1880, and resulted in a sale to Saunders April tenth next following. Saunders’ defense prevailed and the complaint was dismissed. ' The question now raised is as to the validity of the foreclosure proceeding, it being insisted that the foreclosure was void because no service of the notice of sale was made, as the statute requires, “ on the personal representatives of the mortgagors.”
In answer to this alleged ground of error, it is first suggested that this question is not presented on this appeal. We, conclude otherwise. True, no case was made containing the evidence and giving the proceedings on the trial. But we have before us the pleadings, findings of fact and of law by the judge before whom the case was tried without a jury, the judgment and exceptions to the first and second conclusions of law. Now, Saunders, in his answer, while he sets up as his defense his purchase at the foreclosure sale, states in substance that there were no personal representatives of tbe mortgagors on whom service of the notice of sale was, or could be, made (fob 28), and so the judge states in* his findings (fol. 35). The facts on which the alleged error is based do, therefore, appear on the record brought up by the appeal.
*518Then, did the learned judge decide correctly in holding that the mortgage foreclosure was valid and effectual to pass title to the purchaser; no service of the notice of sale having been made, as there could be none on the personal representatives of the deceased mortgagors ? This holding of the learned judge is supported by the decision in Anderson v. Austin (34 Barb., 319). (See, also, King v. Duntz, 11 Barb., 191, and Cole v. Moffitt, 20 id., 19.) In Mackenzie v. Alster (64 How., 388; Same Case, 12 Abb. N. C., 110), the decision in Anderson v. Austin was pronounced unsound. The decision in Mackenzie v. Alster was at Special Term, but the question was fully considered by Judge Gilbert, both on principle and authority, and his opinion seems absolutely conclusive of it. The learned judge remarks that “ the court .has no power to dispense with a positive provision of the statute. If it can with one, it may with all. If the death of the mortgagor and the non-appointment of an administrator renders the service of a notice of sale unnecessary, the non-existence of a newspaper in the county would render unnecessary the publication of an advertisement of sale. Thus the provisions of the statute might be frittered away.” This case is like that spoken of by Judge Folger in Matter of Second Avenue M. C. (66 N. Y., 395-8), where he says: “It is a power given, with a proviso annexed. The demand of the proviso must be answered as a prerequisite to a legitimate exercise of the power.” The construction of the statute given in Mackenzie v. Alster does not, by any means, render a ioreclosure impossible. (See remarks of Gilbert, J.) But if it did so operate, the prerequisite to the exercise of the power of sale declared by the statute would remain. If it could not be complied with, the statute would simply fail of its purpose, a circumstance not infrequent. The following cases also have bearing on the subject: Shillaber v. Robinson (97 U. S. R. [7 Otto], 68); Mowry v. Sanborn (68 N. Y., 153); Lawrence v. Farmers’ L. & T. Company (13 id., 211); Cohoes Insurance Company v. Goss (13 Barb., 137); Bryan v. Butts (27 id., 503). Ye are satisfied with the decision in Mackenzie v. Alster; therefore accept it as sound and follow it.
If it be suggested that, as to one of the mortgagors, Stephen Post, there were persons named in -his will as executors, this will not help the case as to the • other mortgagor, who, though the wife *519of Stephen, was sole owner or owner in her owmright of a portion of the mortgaged premises; nor will that fact help the case as to Stephen, for there could be no personal representatives of a testator until an executor of his will was duly appointed'; nor will service of notice on the heirs-at-law of the mortgagor at all answer the requirement of the statute as to service on the personal representatives of the latter. (King v. Duntz, 11 Barb., 191.)
The insuperable difficulty which exist s in the case is because of the express provision of the statute which declares what must be done to effect a valid statutory foreclo sure. This mode of procedure is given by the statute, and can only be .effectual on an observance of the statutory requirements. If those prerequisites cannot be complied with, the light to that form of procedure does not exist, and the party is left to his foreclosure by action in equity. (See remarks of Boardman, J., in Northrup v. Wheeler, 43 How., 123.)
The question, who are necessary or proper parties defendant to a suit in equity for foreclosure has no pertinency here.
A foreclosure, however, to be of any avail, should be one which would bar a right of redemption by those having an interest in the mortgaged premises. Suppose a case of infant heirs-at-law of a deceased mortgagor, would service of notice of sale on them be of any avail to bar their right of redemption ? Certainly not, unless service was made on the personal representatives of the deceased mortgagor, in which case the statute steps in and declares such service good to bar the infant’s rights.
It is suggested that the cases cited in Barbour’s Reports are of long standing, hence should be followed right or wrong. But they have not stood unquestioned (Mackenzie v. Alston), nor has the Court of Appeals ever given those decisions approval; and it seems that they are in conflict with well settled rules of construction heretofore applied to other kindred cases from time immemorial. It is an axiom in law that a statutory right can only be secured by an observance of the conditions and prerequisites on which such right is made to depend. As the case is here made, the foreclosure relied upon by the defendant was ineffectual to pass title.
The judgment should be reversed, costs to abide the event.
*520Learned, P. J.:
I am not willing to bold that where there are no personal representatives of a deceased mortgagor, there can be no statutory foreclosure. To the contrary are Anderson v. Austin (34 Barb., 319); King v. Duntz (11 id., 191), and Cole v. Moffitt (20 id., 19); the first of these and the last being decisions at General Term, one of which has stood on the books for more than twenty years.
The so called foreclosure, by advertisement, is only the exercise of a power given in the mortgage. (1 R. S., 737, § 133; 2 R. S., 545, § 1.) And if the mortgagor or those interested in the estate, neglect to name personal representatives, or to have them appointed, this is not the fault of the mortgagee. In fact it is held that, in an action of foreclosure, the personal representatives are not necessary parties. (Leonard v. Morris, 9 Paige, 90; 2 Barb. Oh. Prac. [2d ed.], 176, and case cited in note 10.)
But I think that it appears in this present case that there were personal representatives of Stephen Post. It is stated that he executed a will and appointed executors. True they did not take out letters testamentary, but yet we cannot say that they were not his personal representatives. The statute does not take away all power from executors before the issue of letters testamentary. (2 R. S., m. p. 71, § 16.) The authority of the executors comes from the will. (1 William’s Exrs., 293; Hartnett v. Wandell, 60 N. Y., 349.) And the executor may do. many things before letters are issued. (1 William’s Exrs., 303.) He has a right to have letters issued to him until he has renounced, or in some other way been deprived of his right. On the other hand, where there are no executors, there can be no personal representatives, until the issue of letters of administration.
Therefore, I think that the executors of Stephen Post should have been served with notice of the foreclosure. They had been named by him as his personal representatives.
For this reason I concur in the result.